DETAILED ACTION
Election
Applicants’ election, with traverse, of the following species in their responses of September 15, 2021 and January 20, 2022 is acknowledged.  
The variant of SEQ ID NO: 1 consisting of the following modifications.
The following substitutions.
Tyr 195 Arg
Asp 369 Asn
THR 65 Pro
Val 273 Ile
Thr 359Ser
Ser 387Ala
Asn 166Gly
Gly 167Val
Ala 133Ser
Val 134Thr and
An insertion of a Ser between Ser133 and Thr134.

Said sequence is as set forth below.   
NDVARGIVKADVAQSSYGLYGQGQIVAVADTGLDTGRNDSSMHEAFRGKITALYALGRTNNANDPNGHGTHVAGSVLGNGSTNKGMAPQANLVFQSIMDSGGGLGGLPSNLQTLFSQAYSAGARIHTNSWGASSTNGAYTTDSRNVDDYVRKNDMTILFAAGNEGPGVGTISAPGTAKNAITVGATENLRPSFGSRADNINHVAQFSSRGPTKDGRIKPDVMAPGTFILSARSSLAPDSSFWANHDSKYAYMGGTSMATPIVAGNVAQLREHFIKNRGITPKPSLLKAALIAGAADIGLGYPNGNQGWGRVTLDKSLNVAYVNESSSLSTSQKATYSFTATAGKPLKISLVWSDAPASTSASVTLVNDLNLVITAPNGTQYVGNDFTAPYNDNWDGRNNVENVFINAPQSGTYTIEVQAYNVPVGPQTFSLAIVN

B. subtilis, size d is 0.8uM
culture medium is 20 g/L tryptone, 10 g/L yeast extract, 10 g/L NaCl, 75 g/L maltose monohydrate, and 7.5 ppm manganese sulfate 4-5 hydrate at 2% (v/v)…. The average pH during the culture is 7.6 (p5 ¶2).
cell concentration (OD 600 value) after the culture for 76 hours is 70 (p7,13),
methacrylate-based synthetic resin used in Example 1, 
pore size D1 of 46 nm, 
minimum void size D2 of 18.6 µm, 
coefficient of variation CV value = 
    PNG
    media_image1.png
    12
    11
    media_image1.png
    Greyscale
/ D (+SD of particle size /average particle size)xl00 (%). As for Example 1, 
    PNG
    media_image1.png
    12
    11
    media_image1.png
    Greyscale
 = 9.17 and D = 137.0. Therefore, the CV value is given as 6.7%.1
ratio of the size (short diameter) d (µm) of the bacterial cell in the culture solution to the pore size D1 (µm) of the adsorbent, [d/Dl] is in accordance with Example 1, 0.8/0.046 = 17.4.

eluant:
First, 45 ml of a 40% (v/v) propylene glycol (PG) aqueous solution containing .2 mM calcium chloride (p6 last ¶).
Second, as per the first with 2.86x concentration,
in the step (D) the effluent containing the bacterial cells and raw materials for culture collected in the step (B) is partially used,
repeating step D

The elected invention is directed to a method for manufacturing the protein above from B. subtilis, the method comprising steps (A) to (D): 
step (A) of culturing the B. subtilis expressing the protein above in a first culture medium of 20 g/L tryptone, 10 g/L yeast extract, 10 g/L NaCl, 75 g/L maltose monohydrate, and 7.5 ppm manganese sulfate 4-5 hydrate at 2% (v/v), pH 7.6, wherein the OC 600 value after the culture for 76 hours is 70 ;

step (B) of passing the culture solution containing the B. subtilis, the raw materials for culture, and the fermentation product through an adsorption tower packed with methacrylate-based synthetic resin capable of adsorbing the protein to adsorb the protein from the culture solution to the adsorbent, and 
collecting the effluent containing the bacterial cells and the raw materials flowing out from the adsorption tower, 

step (C) of bringing a first eluent of 40% (v/v) propylene glycol (PG) aqueous solution containing 2 mM calcium chloride followed by a second eluent of 80% (v/v) propylene glycol aqueous solution containing 2 mM calcium chloride as eluents to elute the protein; and 

step (D) repeating steps A-C using part of the effluent containing the bacterial cells and the raw materials for culture in a medium of 2.86x concentration of 20 g/L tryptone, 10 g/L yeast extract, 10 g/L NaCl, 75 g/L maltose monohydrate, and 7.5 ppm manganese sulfate 4-5 hydrate at 2% (v/v), pH 7.6

wherein 
the methacrylate-based synthetic resin pore size D1 is 46 nm, 
the methacrylate-based synthetic resin minimum void size D2 is 18.6 µm, 
the methacrylate-based synthetic resin coefficient of variation CV value = 
    PNG
    media_image1.png
    12
    11
    media_image1.png
    Greyscale
/ D (+SD of particle size /average particle size) xl00 (%). As for Example 1, 
    PNG
    media_image1.png
    12
    11
    media_image1.png
    Greyscale
 = 9.17 and D = 137.0. and, thus, the CV value is given as 6.7%.2
the ratio of the size (short diameter) d (µm) of the bacterial cell in the culture solution to the pore size D1 (µm) of the methacrylate-based synthetic resin, [d/D1] is in accordance with Example 1, 0.8uM/0.046uM = 17.4.

 

Applicants’ traversal is based on the following arguments.  These arguments are not found to be persuasive for the reasons in each reply.  
(A) 	The requirement is traversed because there are overlapping or related technical features between the species
(A) Reply:	MPEP 823 states the following.
823    Unity of Invention Under the Patent Cooperation Treaty
The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371  (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a)  (independent and distinct analysis). See MPEP Chapter 1800, in particular MPEP § 1850, § 1875, and § 1893.03(d), for a detailed discussion of unity of invention under the Patent Cooperation Treaty (PCT).  

MPEP 1850 states the following.
1850    Unity of Invention Before the International Searching Authority
PCT Rule 13
Unity of Invention
13.1 Requirement
The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention").
13.2 Circumstances in Which the Requirement of Unity of Invention Is to Be Considered Fulfilled
Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1  shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
In the instant case, the species encompassed by the instant claim set do not share a special technical feature as the claims do not define a contribution over the prior art.  See below under 35 USC 102 and 103. 
(B) 	The requirement is traversed because there would be no undue burden on the USPTO to examine all the Species.
(B) Reply:	The unity of invention requirement says nothing about burden of search.  

Claim History
Original claims 1-6 were filed on August 13, 2020.  With the preliminary amendment of August 13, 2020, no claims have been cancelled, claims 4-5 have been amended, and claims 7-20 have been added.  Claims 1-20 are pending.  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1-19, as encompassing the elected invention, are hereby examined
Effective Filing Date
Based on the assumption that the original claims and specification filed August 13, 2020 are accurate translations of PCT/JP2019/005172, the effective filing date granted for the instant claims is February 13, 2019.  It is acknowledged that applicants claim the benefit of the foreign application JAPAN 2018-022774, filed February 13, 2018.
AIA -First Inventor to File Status
Based on the effective filing date of February 13, 2019 the present application is being examined under the AIA , first to file provisions.
Title-Objections
	The title is objected to because it is not sufficiently descriptive of the claimed invention.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures. 
Abstract
The abstract is objected to because it is too long.  
MPEP 608.01(b) states
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The 
	
Specification-Objections
	The specification is objected to for failing to label the experiment described on pages 28-36 as ‘Example 1’. 
Information Disclosure Statement
Applicants IDS of August 13, 2020 list the publication US 20080230500, the subject matter of which ‘HINGE-MOUNTED HANGER SYSTEMS’ is irrelevant to the instant application.  Any rejection based on future filing of the correct document will not be considered to be new grounds for rejection. 
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrases ‘culturing a microorganism’ and ‘culturing the microorganism’ (lines 1-3,13) in conjunction with the phrases ‘culture solution containing cultured bacterial cells’ and ‘bacterial cells’ (lines 4,7,9,14) renders the claim indefinite.  It is unclear whether the recited method encompasses the use of any type of microorganism or only bacteria.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, it is assumed the method encompasses the use of any type of microorganism.
For claim 9, the phrase ‘minimum void size’ renders the claim indefinite.  It is unclear whether this phrase means (i) the size of microorganisms that can be excluded from the resin pore or (ii) the size of the microorganisms that can pass freely through the adsorption tower.  
Claim 2 is rendered indefinite for improper antecedent usage as follows.
For claim 2, the phrase “a procedure of steps (B)-(D)” should be corrected to “the procedure of steps (B)-(D)”.
Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 11-12, 14-17, and 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang et al, 2015.  Wang teaches isolation of propionic acid comprising the steps of 
culturing Propionibacterium freudenreichii producing propionic acid in a first culture medium for up to 160hr to an OD600 of ~25 and a concentration of propionic acid of ~9g/L (figure 2-3; table 2);

collecting the effluent containing P. freudenreichii  and the raw materials and bringing an eluent into contact with the adsorbent to elute the propionic acid (section 2.1, 2.4; figure 1);

followed by a repeated fermentation using 10% of the cell-containing effluent (section 2.4; figures 1-2, table 2).
Therefore, claims 1-4, 7, 11-12, 14-17, and 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang et al, 2015.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-9, 11-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hansson et al, 1994 in view of Wang et al, 2015.  Hansson teaches recovery of a recombinant fusion protein directly from a crude fermentation broth without prior cell removal. The method of Hansson comprises the steps of 
culturing E. coli, expressing the fusion protein comprising the malarial M5-peptide (p287¶8-9) in a first culture medium for 24 hours resulting in a cell OD 600 of > 100 (p286¶2) and a concentration of fusion protein of 4.4g/8L (Table 1, p286¶2), which is 5.5g/L;
passing the culture medium containing the E. coli, raw materials for culture, and the fusion protein through an adsorption tower packed with STREAMLINE DEAE adsorbent (Pharmacia Biotech, Uppsala, Sweden), which is capable of adsorbing the fusion protein (p288 ¶2-3);
collecting the effluent containing E. coli3 and the raw materials and bringing 0.5 M NaCl eluent into contact with the adsorbent to elute the fusion protein (p288 ¶3);
 wherein the adsorbent consists of spherical macroporous, cross-linked agarose (6%)-particles, containing crystalline quartz to increase the bead density (mean particle density ~ 1.2 g/ml) and a particle size distribution range from approximately 100 to 300 µm with a mean particle size of 200 µm (p288¶2)4, and a pore size of 4 x 106 daltons (~2nm5 ).

Hansson does not teach a step of culturing the effluent E. coli with a second culture medium using the collected effluent containing the bacterial cells and the raw materials.  However, repeated batch fermentation was well known in the art.  For example, Wang teaches isolation of a desired product followed by repeated fermentation using 10% of the cell-containing effluent (section 2.4; figure 1, table 2).

Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al, 2015 or the combination of Hansson et al, 1994 and Wang et al, 2015 in view of Takami et al, 1989.  The teachings of Wang and the combination of Hansson and Wang are described above.  Neither Wang nor the combination of Hansson and Wang teach production of an alkaline protease.   Takami teaches isolation of an alkaline protease using DEAE resin (p121¶6; table 1).  It would have been obvious to a person of ordinary skill in the art to use the methods of Wang and the combination of Hansson and Wang to isolated the alkaline protease of Takami.  Motivation to do so is provided by the advantage of isolating the protease directly from fermentation broth without prior separation of the cells.  The expectation of success is high, as the methods of Wang and the combination of Hansson and Wang use DEAE resin and Takami demonstrates that their alkaline protease can be isolated using DEAE (p121¶6). Therefore, claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al, 2015 or the combination of Hansson et al, 1994 and Wang et al, 2015 in view of Takami et al, 1989.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).

Claims 1-3, 7-10, 12, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kompala et al, 2010 (WO2010086840) in view of Saffarionpoura et al, 2016 and Wang et al, 2015, as evidenced by Mitsubishi et al, 2013.  Kompala teaches production of 6, flow through the resin by size exclusion, the void size must be at least 5um.  Kompala does not teach a step of culturing the effluent cells with a second culture medium using the collected effluent containing the cells and the raw materials.  However, repeated batch fermentation was well known in the art.  For example, Wang teaches isolation of a desired product followed by a repeated fermentation using 10% of the cell-containing effluent (section 2.4; figure 1, table 2). Therefore, claims 1-3, 7-10, and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kompala et al, 2010 (WO2010086840) in view of Saffarionpoura et al, 2016 and Wang et al, 2015, as evidenced by Mitsubishi et al, 2013.  
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
No claims are rejected under 35 U.S.C. 112, first paragraph/enablement.  It is the examiner’s position that the skilled artisan would be able to choose an adsorption material such that the desired product in a fermentation broth would bind, for example via charge or hydrophobicity, and the fermented cells would flow through the adsorption material as an effluent.  For example, see the rejections above under 35 USC 101 and 103.
Written Description
No claims are rejected under 35 U.S.C. 112, first paragraph/ written description.  
Regarding the requirement for sufficient written description, MPEP 2163II(A)(3) states: ‘What is conventional or well known to one of ordinary skill in the art need not be disclosed in detail’.  
It is the examiner’s position that adsorption materials having the functional properties of binding a desired product in a fermentation broth, for example via charge or hydrophobicity, wherein the fermented cells in the broth would flow through the adsorption material as an effluent is well known in the art7.  Thus, using such adsorption materials in the recited methods is sufficiently described. For example, see the rejections above under 35 USC 101 and 103.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the USPTO Examiner's better understanding, it is noted that even though the average 
        particle size (D = 137.0 µm) is disclosed in Example 1, and the distribution width of the particle size was 120 to 150 µm is reported in Example 1, the standard deviation for Example 1 (a = 
        9.17) was not reported in Example 1. However, the standard deviation of Example 1 is now being presented herein, in order to be fully responsive to the outstanding restriction/election requirement to elect one specific coefficient of variation CV of particle size.
        2 For the USPTO Examiner's better understanding, it is noted that even though the average 
        particle size (D = 137.0 µm) is disclosed in Example 1, and the distribution width of the particle size was 120 to 150 µm is reported in Example 1, the standard deviation for Example 1 (a = 
        9.17) was not reported in Example 1. However, the standard deviation of Example 1 is now being presented herein, in order to be fully responsive to the outstanding restriction/election requirement to elect one specific coefficient of variation CV of particle size.
        3 Thus, the minimum void is 2um, the size of E. coli.
        4 Porosity is 4 x 106 daltons, globular proteins, Pharmacia Biotech.
        5 Based on Erickson 2009 (Table 1).
        6 Sherman 2002 (p15¶2).
        7 For example, see above under 35 USC 102 and 103.